DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
2.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
3.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:

	
    PNG
    media_image1.png
    103
    568
    media_image1.png
    Greyscale


Status of Claims
4.	This Office Action is in response to the remarks/arguments filed July 19th 2021. Claims 1-20 are allowed.

Response to Arguments
5.	The double patenting rejection has been withdrawn in view of terminal disclaimer th 2021 and approved on July 19th 2021.

Allowable Subject Matter
6.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts, see 892, either singularly or in combination fail to anticipate or render obvious specifically Independent claim 1, in combination of with the other claimed limitations, which directed to a method comprising: determining, by a computing device, a first set of reference pixels for a current block to be coded, the current block being split into a plurality of sub-partitions; processing, by the computing device, a first sub-partition and a second sub- partition in the plurality of sub-partitions in parallel using the first set of reference pixels; generating, by the computing device, a second set of reference pixels from the first sub-partition and a third set of reference pixels from the second sub-partition; and processing, by the computing device, a third sub-partition in the plurality of sub- partitions by selecting a first reference pixel from the first set of reference pixels, the second set of reference pixels, and the third set of reference pixels and processing a fourth sub-partition in the plurality of sub-partitions by selecting a second reference pixel from the first set of reference pixels, the second set of reference pixels, and the third set of reference pixels. The same reasoning applies to claims 18 and 20, mutatis mutandis.  Accordingly, dependent claims 2-17,  and 19 are allowed.

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        August 3, 2021